DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/2022 has been entered.
	 The present application is being examined under the pre-AIA  first to invent provisions. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	The objection to claim 2 is withdrawn in view of the correction filed.

Claim Rejections - 35 USC § 112
3.	The prior Office Action rejections of claim 1, and thus dependent claims 2 and 4, claim 2, and claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the corrections filed.

4.	The rejection of claim 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is maintained.  Claim 1 recites that “the one or more Zr compounds includes Li2ZrO3”  Claim 4 recites, “wherein the one or more Zr compounds is Li2ZrO3.”  Claim 4 fails to present any further limitations not already presented in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Appropriate correction is required.  

Claim Rejections - 35 USC § 103
5.	The compact prosecution rejection of claims 1-4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujino et al. (JP 2008-311132) (machine translation previously provided) (hereinafter “Fujino”) is withdrawn in view of the amendment provided.

6.	Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujino et al. (JP 2008-311132) (machine translation previously provided) (hereinafter “Fujino”) in view of Ni et al., “Improved electrochemical performance of layered LiNi0.4Co0.2Mn0.4O2 via Li2ZrO3 coating, Electrochemica Acta, 53 (2008), 3075-3083, available online 19 Nov 2007 (hereinafter “Ni”) (copy previously provided).
Regarding claim 1, Fujino teaches a process for producing lithium composite oxide particles comprising the steps of:
mixing a “cobalt material” that is defined as including one or more type of elements including nickel and manganese (Mn) (P21, 28, 38) (i.e., “nickel-cobalt-manganese-based compound particles”) with a zirconium raw material (“zirconium compound”) and a lithium raw material including lithium carbonate (“a lithium compound”) (P19, 69), and then
 calcining the resulting mixture to obtain the lithium composite oxide particles (P19, 43, 69), 
wherein the average particle diameter of the “cobalt material” that is defined as including one or more type of elements including nickel and manganese (Mn) (P21, 28, 38) (i.e., “nickel-cobalt-manganese-based compound particles”) is 1.0 μm or less (P19) [claimed range is 1.0 μm to 25.0 μm], and the average particle diameter of the zirconium compound has an average particle diameter of 1.0 μm or less (P19, 40) with a preferable mean particle diameter of 0.1-0.8 μm [claimed range is 0.1 μm to 4.0 μm], thereby establishing a prima facie case of obviousness for each of the claimed ranges given in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Fujino teaches wherein the lithium composite oxide particles comprise:
a core particle comprising a lithium composite oxide comprising nickel, cobalt and manganese (P21, 28, 38); and
a surface of the core particle, the surface of the core particle comprising one or more Zr compounds and represented by the compact prosecution chemical formula:
Lix(Zr1-yAy)Oz
wherein x, y and z are 2.0 < x < 8.0;  0 < y < 1.0; and 2.0 < z < 6.0, respectively; and A is at least one element selected from the group consisting of Mg, Al, Ca, Ti, Y, Sn and Ce (P14-17, 29), 
wherein the one or more Zr compounds includes Li2ZrO3 (P29), and a content of Zr derived from the one or more Zr compounds is 0.05 to 1.0% by weight based on a total weight of the lithium composite oxide particles (P14, 31); and
wherein primary particles of the one or more Zr compounds being present on the surface of the lithium composite oxide particles have an average particle diameter of 1.0 μm or less with a preferable range of 0.1- 0.8 μm (P32) [claimed range is 0.1 μm to 2.0 μm], thereby establishing a prima facie case of obviousness given in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).	
Fujino teaches the lithium composite oxide particles comprise nickel, cobalt and manganese (P21, 28, 38), and identifies LiCoO2 as a known, useful positive active material, among others (P3); however, Fujino fails to explicitly teach an example or suitable molar ratios of the manganese and nickel to include in the cobalt material.
In the same field of endeavor, Ni teaches analogous art of a process for producing lithium composite oxide particles via Li2ZrO3 coating, wherein the specific lithium composite oxide particles are LiNi0.4Co0.2Mn0.4O2 (title, section 1), a material anticipating each of the ranges for Ni, Co, and Mn as presented (i.e., Ni = 40 mol%, Co= 20 mol%, and Mn = 40 mol% for Ni0.4Co0.2Mn0.4 with the provisio that a sum thereof is equal to 100 mol%).  Ni teaches that LiNi1-x-yCoxMnyO2 transition metal mixed oxides have become the research focus of cathode material for lithium ion batteries due to the higher capacity, better safety, and less toxicity than commercial LiCoO2, wherein the mixed oxides inherit the merits of mono metal oxide such as good cyclability of LiCoO2, high capacity delivery of LiNiO2, and super safety of LiMnO2 (Introduction section).  Ni is directed to the “marked improvement of the electrochemical performance of LiNi0.4Co0.2Mn0.4O2 via Li2ZrO3 coating, wherein “the selection of LiNi0.4Co0.2Mn0.4O2 is based on resource and environmental consideration, because manganese is richer in deposit but less toxic than cobalt” (section 1).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to select as the specific lithium composite oxide particles that may comprise nickel, cobalt and manganese (P21, 28, 38) of Fujino that of LiNi0.4Co0.2Mn0.4O2 given said materials are taught as having a marked improvement in electrochemical performance when coated with Li2ZrO3 (one of the materials used in Fujino), wherein the selection of a mixed transition metal mixed oxide achieves the advantages described by Ni including the higher capacity, better safety, and less toxicity (Ni: introduction).  Furthermore, MPEP § 2144.07 cites the following case law:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Therefore, there is an additional case of obviousness made on the case law cited above given Fujino teaches the use of a lithium composite oxide particles that may comprise nickel, cobalt and manganese (P21, 28, 38), with Ni teaching a specific example thereof that meets the known requirements of Fujino and further provides the described advantages above, the courts holding that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.
Regarding claim 2, Fujino teaches wherein the zirconium compound of the mixing step comprises zirconium oxide (P19, 40).
Regarding claim 3, Fujino teaches a non-aqueous electrolyte secondary battery (P44, 60-67) using the lithium composite oxide particles produced according to claim 1 as a positive electrode active substance or as a part thereof (the rejection of claim 1 entirely incorporated into the present rejection).  
Of note is that the claim is a product-by-process claim, wherein the Courts have held:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product that are not already required within the claim.  As such, Fujino’s lithium composite oxide particles meet all of the required structural features of claim 1.  Furthermore, Fujino teaches all of the process steps recited.  Regarding product-by-process limitation, see MPEP § 2113.
Regarding claim 4, Fujino teaches the one or more Zr compounds is Li2ZrO3 (P29).

7.	Claims 1-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fujino et al. (JP 2008-311132) (machine translation previously provided) (hereinafter “Fujino”) in view of Lee (US 2010/0136430).
Regarding claim 1, Fujino teaches a process for producing lithium composite oxide particles comprising the steps of:
mixing a “cobalt material” that is defined as including one or more type of elements including nickel and manganese (Mn) (P21, 28, 38) (i.e., “nickel-cobalt-manganese-based compound particles”) with a zirconium raw material (“zirconium compound”) and a lithium raw material including lithium carbonate (“a lithium compound”) (P19, 69), and then
 calcining the resulting mixture to obtain the lithium composite oxide particles (P19, 43, 69), 
wherein the average particle diameter of the “cobalt material” that is defined as including one or more type of elements including nickel and manganese (Mn) (P21, 28, 38) (i.e., “nickel-cobalt-manganese-based compound particles”) is 1.0 μm or less (P19) [claimed range is 1.0 μm to 25.0 μm], and the average particle diameter of the zirconium compound has an average particle diameter of 1.0 μm or less (P19, 40) with a preferable mean particle diameter of 0.1-0.8 μm [claimed range is 0.1 μm to 4.0 μm], thereby establishing a prima facie case of obviousness for each of the claimed ranges given in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).
Fujino teaches wherein the lithium composite oxide particles comprise:
a core particle comprising a lithium composite oxide comprising nickel, cobalt and manganese (P21, 28, 38); and
a surface of the core particle, the surface of the core particle comprising one or more Zr compounds and represented by the compact prosecution chemical formula:
Lix(Zr1-yAy)Oz
wherein x, y and z are 2.0 < x < 8.0;  0 < y < 1.0; and 2.0 < z < 6.0, respectively; and A is at least one element selected from the group consisting of Mg, Al, Ca, Ti, Y, Sn and Ce (P14-17, 29), 
wherein the one or more Zr compounds includes Li2ZrO3 (P29), and a content of Zr derived from the one or more Zr compounds is 0.05 to 1.0% by weight based on a total weight of the lithium composite oxide particles (P14, 31); and
wherein primary particles of the one or more Zr compounds being present on the surface of the lithium composite oxide particles have an average particle diameter of 1.0 μm or less with a preferable range of 0.1- 0.8 μm (P32) [claimed range is 0.1 μm to 2.0 μm], thereby establishing a prima facie case of obviousness given in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP § 2144.05).	
Fujino teaches the lithium composite oxide particles comprise nickel, cobalt and manganese (P21, 28, 38), and identifies LiCoO2 as a known, useful positive active material, among others (P3); however, Fujino fails to explicitly teach an example or suitable molar ratios of the manganese and nickel to include in the cobalt material.
In the same field of endeavor, Lee teaches analogous art of a “NCM positive active material” (NCM= nickel, cobalt, manganese) for a lithium rechargeable battery with the specific example of Li[Ni0.333Co0.3334Mn0.333]O2 utilized (P46) (in addition to an overall formula presented at P18 with ranges overlapping with those claimed), with the NCM material solving the issues related to the use of LiCoO2 which is toxic and expensive due to its scarcity (P5-6).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to select as the specific lithium composite oxide particles that may comprise nickel, cobalt and manganese (P21, 28, 38) of Fujino those of Lee including Li[Ni0.333Co0.3334Mn0.333]O2 given Lee teaches such a positive active material solves the issues related to the use of LiCoO2 which is toxic and expensive due to its scarcity (P5-6).  Furthermore, MPEP § 2144.07 cites the following case law:
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ("…selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). 
See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious).
Therefore, there is an additional case of obviousness made on the case law cited above given Fujino teaches the use of a lithium composite oxide particles that may comprise nickel, cobalt and manganese (P21, 28, 38), with Lee teaching a specific example thereof that meets the known requirements of Fujino and further provides the described advantages above, the courts holding that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.
Regarding claim 2, Fujino teaches wherein the zirconium compound of the mixing step comprises zirconium oxide (P19, 40).
Regarding claim 3, Fujino teaches a non-aqueous electrolyte secondary battery (P44, 60-67) using the lithium composite oxide particles produced according to claim 1 as a positive electrode active substance or as a part thereof (the rejection of claim 1 entirely incorporated into the present rejection).  
Of note is that the claim is a product-by-process claim, wherein the Courts have held:
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).  

There is no evidence that the product-by-process language as recited imparts specific structural characteristics to the product that are not already required within the claim.  As such, Fujino’s lithium composite oxide particles meet all of the required structural features of claim 1.  Furthermore, Fujino teaches all of the process steps recited.  Regarding product-by-process limitation, see MPEP § 2113.
Regarding claim 4, Fujino teaches the one or more Zr compounds is Li2ZrO3 (P29).

Response to Arguments
8.	Applicant’s arguments with respect to the claims have been fully considered.  Applicant’s arguments with respect to any maintained or pertinent prior Office rejections are reproduced below with subsequent Examiner response sections provided that are respectfully submitted.
	1) Applicant traverses the rejection under 35 U.S.C. 112(d). Claim 1 recites that the one or more Zr compounds includes Li2ZrO3. On the other hand, claim 4 recites that the one or more Zr compounds is Li2ZrO3. Thus, claim 4 further defines the one or more Zr compounds recited in claim 1. Accordingly, Applicant submits that claim 4 is in proper dependent format.

	Response:  Claim 4 does not limit the claim to only including Li2ZrO3 which may be Applicant’s intent based on the underlining.  “Is” does not equate to the transitional phrase “consists of” which excludes any element, step, or ingredient not specified in the claim.  Accordingly, if Applicant’s intent is to exclude the other options from claim 1, then “is” should be replaced with “consists of” and the claim would require further amendments to require that the “one or more Zr compounds” is specifically “one Zr compound” that consists of Li2ZrO3.”
	2)  Applicant amended the claim to recite a specific Ni:Co:Mn ratio.  Applicant argues that, Fujino at least also does not teach or suggest this added claim feature. In particular, Fujino teaches that the amount of Mn and Ni, even if present, for the sake of arguments, should be small. Each of those elements are restricted to 0.05 to 5.0 mol% to Co. See e.g.,

[0028] Incidentally, at least one element selected from the group consisting of Ni, Mn, Si, Sn, Ti, Mg and Al may be contained in the inner side of LiCoO2 particles in an amount of 0.05 to 5.0 mol% to Co.
Fuyino, [0028] (machine translation modified for comprehension) (Examiner emphasis).

Thus, even if Co is at the upper limit of 65 mol% recited in the present claims, the ratio of Ni or Mn would be larger than that upper limit as taught in Fujino. In such scenario, the lowest ratio of Ni or Mn within the claimed range would be 5 mol%. However, if Ni or Mn is 5 mol%, this Ni or Mn molar ratio to Co is 5/65=0.0769, namely 7.69%. This ratio is larger than the upper limit of 5% in Fujino. Furthermore, if one of Ni and Mn has the ratio of 7.69% to Co, the molar ratio the other one of Ni and Mn would also be too large (1.e., Co is 65%, one of Ni and Mn has a ratio of 5 mol%, the other of Ni and Mn then must be 30 mol% in NitCo+Mn; thus the ratio of the other of Ni and Mn to Co is 30/65=0.46, namely 46%).
Thus, Fujino’s LiCoO2 particles cannot satisfy the Ni:Co:Mn ratio as defined in claim 1, even if one were to add Ni and Mn into in Fujino’s LiCoO2 particles.
Fujino does not otherwise teach or suggest modifying its particles to arrive at the claimed invention.
For at least the above reasons, Applicant respectfully submits that the claimed invention is nonobvious over Fujino.

Response:  It is respectfully not clear from the machine translation whether this percentage is with respect to all the elements recited, or just aluminum (Al) based on the way it is presented in the translation (reproduced below).  Furthermore, it is not clear if this mol% is with respect to only the cobalt with the provisio as presented in the claim, or the entire cobalt-acid-lithium particle powder (i.e., the mol% is based on the whole sum of elements taking into account the molar amounts of lithium (Li) and oxide (Ox) that are part of these particles):

    PNG
    media_image1.png
    81
    621
    media_image1.png
    Greyscale

For example, at P21 of Fujino where the cobalt materials are recited including nickel, Mn, Si, Sn, and Ti with magnesium and aluminum not being mentioned, there is no specific range associated with these elements.  Note that P38 mentions all of these options but does not associate a specific amount thereof.  
Accordingly, Applicant is invited to provide a certified translation of P28 to demonstrate that the “modified for comprehension” P28 is accurate if it is continued to be relied upon for arguments; however, regardless of whether the molar percentage is specific to only aluminum or is applied to all the elements, and the mol% is w/r/t the cobalt with the provisio as claimed versus the entire lithium mixed metal oxide composition, the updated rejection of record would be maintained for the following reasons discussed below.  
	Thus, arguendo, even if the taught range of Fujino can be shown by way of certified translation that the range of 0.05- 5.0 mol% is applied to all elements, and the reference also makes clear how this molar percentage is defined, the prior art rejection of record has been updated in view of the teaching of Ni and the benefits of selecting and utilizing LiNi0.4Co0.2Mn0.4O2 in an analogous construct in which a Li2ZrO3 coating is applied to markedly improve the electrochemical performance thereof.  This material is one in which the molar amounts of each of Ni, Co, and Mn anticipate the ranges presented.  The teaching of 0.05- 5.0 mol% of Fujino (if applied to all elements and if based on just cobalt with the analogous provisio as presented) does not lend itself to what is required to “teach away” from the use of higher amounts of these components because the reference does not not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (MPEP 2145).  
The following case law is pertinent to the instant scenario (MPEP 2144.05, Section III-B):  Teaching away was not established in In re Geisler, 116 F.3d 1465, 1471, 43 USPQ2d 1362, 1366 (Fed. Cir. 1997) (Applicant argued that the prior art taught away from use of a protective layer for a reflective article having a thickness within the claimed range of "50 to 100 Angstroms." Specifically, a patent to Zehender, which was relied upon to reject applicant’s claim, included a statement that the thickness of the protective layer "should be not less than about [100 Angstroms]." The court held that the patent did not teach away from the claimed invention. "Zehender suggests that there are benefits to be derived from keeping the protective layer as thin as possible, consistent with achieving adequate protection. A thinner coating reduces light absorption and minimizes manufacturing time and expense. Thus, while Zehender expresses a preference for a thicker protective layer of 200-300 Angstroms, at the same time it provides the motivation for one of ordinary skill in the art to focus on thickness levels at the bottom of Zehender’s ‘suitable’ range- about 100 Angstroms- and to explore thickness levels below that range. The statement in Zehender that ‘[i]n general, the thickness of the protective layer should be not less than about [100 Angstroms]’ falls far short of the kind of teaching that would discourage one of skill in the art from fabricating a protective layer of 100 Angstroms or less. [W]e are therefore ‘not convinced that there was a sufficient teaching away in the art to overcome [the] strong case of obviousness’ made out by Zehender."). 
Likewise, it is considered an obvious expedient to one having ordinary skill in the art to focus on the amounts of these elements in the lithium composite oxide composite particles and to further explore amounts above the range taught (if shown to be true), especially given that the molar ratio of Ni: Co: Mn in LiNixCoyMn1-x-yO2 materials is an extremely well-studied field as evidenced by the following references, any of which could be utilized as a teaching reference similar to the manner in which Ni or Lee is applied above:  
Song et al. (US 2011/0305947); Suzuki et al. (US 2004/0072072); Thackeray (US 2005/0026040); Manivannan et al. (US 2012/0040247); Kim et al. (US 2012/0028134); Koh (US 2011/0318638); Sugiura et al. (US 2010/0159325); Watanabe (US 2010/0136412); Kawase et al. (US 2010/0099018); or Kim et al. (US 2010/0297510). 

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMANDA J BARROW/Primary Examiner, Art Unit 1729